Title: From Thomas Jefferson to Peter Roche, 6 June 1805
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                  
                     Messrs. Roches 
                     
                     Washington June 6. 05.
                  
                  The second parcel of books which you have been so kind as to forward to me came safe to hand, and I now inclose you a draught of the bank of the US. here on that at Philadelphia for 36D.75c the amount of the two parcels. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               